101 F.3d 683
NOTICE: THIS SUMMARY ORDER MAY NOT BE CITED AS PRECEDENTIAL AUTHORITY, BUT MAY BE CALLED TO THE ATTENTION OF THE COURT IN A SUBSEQUENT STAGE OF THIS CASE, IN A RELATED CASE, OR IN ANY CASE FOR PURPOSES OF COLLATERAL ESTOPPEL OR RES JUDICATA.  SEE SECOND CIRCUIT RULE 0.23.Herschel BROWN, Plaintiff-Appellant,v.AMERICAN EXPRESS TRAVEL RELATED SERVICES COMPANY, INC.,Defendant-Appellee.
No. 95-9229.
United States Court of Appeals, Second Circuit.
April 30, 1996.

APPEARING FOR APPELLANT:Herschel Brown, Shreveport, Louisiana, pro se.
APPEARING FOR APPELLEE:Richard M. Zuckerman, Solomon & Moskowitz, P.C., New York, New York.
S.D.N.Y.
AFFIRMED.
Before LUMBARD, VAN GRAAFEILAND, and MAHONEY, Circuit Judges.


1
This cause came on to be heard on the transcript of record from the United States District Court for the Southern District of New York and was argued.


2
ON CONSIDERATION WHEREOF, IT IS HEREBY ORDERED, ADJUDGED AND DECREED that the judgment of the District Court be and it hereby is AFFIRMED.


3
Plaintiff-appellant Herschel Brown appeals pro se from a judgment entered November 20, 1995 in the United States District Court for the Southern District of New York that dismissed his state law claim of malicious prosecution filed pursuant to the district court's diversity jurisdiction.  We affirm substantially for the reasons stated in the memorandum decision and order of the district court.  See Brown v. American Express Travel Related Services Co., Inc., No. 95 Civ. 5736(DC), slip op.  (S.D.N.Y. Nov. 8, 1995).